UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4842


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RASHEEDA MCCONNELL,

                Defendant - Appellant.



                            No. 14-4855


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

BRANDON JERMAINE JOHNSON,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.       John A. Gibney, Jr.,
District Judge. (3:14-cr-00028-JAG-3; 3:14-cr-00028-JAG-1)


Submitted:   May 8, 2015                   Decided:   May 28, 2015


Before KEENAN, WYNN, and DIAZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


W. Barry Montgomery, KALBAUGH, PFUND & MESSERSMITH, PC,
Richmond, Virginia; Michael S. Nachmanoff, Federal Public
Defender, Nia A. Vidal, Assistant Federal Public Defender,
Patrick L. Bryant, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Alexandria, Virginia, for Appellants.     Dana J. Boente, United
States Attorney, Michael C. Moore, Assistant United States
Attorney, Charles A. Quagliato, Special Assistant United States
Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Brandon Jermaine Johnson pleaded guilty to conspiracy to

commit   bank     fraud,    in   violation        of   18    U.S.C.    §§    1344,   1349

(2012), and three counts of bank fraud and aiding and abetting,

in violation of 18 U.S.C. §§ 2, 1344 (2012).                           A federal jury

convicted Rasheeda McConnell of conspiracy to commit bank fraud,

and six counts of bank fraud and aiding and abetting.                                  The

district court sentenced Johnson to 96 months of imprisonment

and sentenced McConnell to 60 months of imprisonment.                         They both

appeal their sentences.          Finding no error, we affirm.

     Johnson and McConnell argue on appeal that the district

court erred in calculating the intended loss attributable to

them under the Sentencing Guidelines.                     We review a sentence for

reasonableness,       applying         an     abuse    of     discretion       standard.

Gall v. United States, 552 U.S. 38, 51 (2007); see also United

States v. Layton, 564 F.3d 330, 335 (4th Cir. 2009).                            We will

presume on appeal that a sentence within a properly calculated

advisory       Guidelines   range      is     reasonable.        United       States   v.

Allen, 491 F.3d 178, 193 (4th Cir. 2007); see Rita v. United

States, 551 U.S. 338, 346-56 (2007) (upholding presumption of

reasonableness for within-Guidelines sentence).

     Moreover,      in   reviewing          the   district    court’s       calculations

under    the    Guidelines,      “we    review      the     district    court’s      legal

conclusions de novo and its factual findings for clear error.”

                                              3
United States v. Manigan, 592 F.3d 621, 626 (4th Cir. 2010)

(internal quotation marks omitted); see also United States v.

Otuya,   720 F.3d 183,     191    (4th       Cir.      2013)       (district       court’s

calculation       of      loss    amount    reviewed            for    clear    error),       cert.

denied, 134 S. Ct. 1279 (2014).                      We will “find clear error only

if, on the entire evidence, we are left with the definite and

firm conviction that a mistake has been committed.”                                  Id. at 631.

      “In    calculating           the     loss       for       purposes       of     the    [U.S.

Sentencing           Guidelines            Manual]              § 2B1.1(b)(1)            [(2014)]

enhancement,        a     district       court       may    consider         ‘the     greater   of

actual loss or intended loss’ and must only make a ‘reasonable

estimate’      of       that     amount     based          on    available       information.”

Otuya, 720 F.3d at 191 (quoting USSG § 2B1.1 cmt. n.3(A), (C)).

“In a case like this one involving jointly undertaken criminal

activity, a particular loss may be attributed to a defendant if

it results from the conduct of others so long as the conduct was

‘in   furtherance         of,     and    reasonably         foreseeable         in     connection

with’       the        criminal         activity.”                    Id.      (quoting        USSG

§ 1B1.3(a)(1)(B)).               Due to the unique position of a sentencing

judge in assessing the evidence, “the court’s loss determination

is    entitled      to     appropriate       deference.”                    United    States    v.

Abdulwahab,         715 F.3d 521,     534       (4th       Cir.        2013)     (internal

quotation      marks       omitted).        We       have       thoroughly       reviewed       the

record and conclude that the district court did not clearly err

                                                 4
in calculating the intended loss attributable to Johnson and

McConnell under the Guidelines.

      Johnson also argues that the court erred in applying an

enhancement     under    the     Guidelines         for    obstruction          of   justice

based on his testimony at McConnell’s trial.                         Pursuant to USSG

§ 3C1.1, a district court must apply a two-level enhancement in

offense level if the defendant attempted to obstruct or impede

the administration of justice with respect to the prosecution of

the   offense    of    conviction        and   that       conduct    related          to   the

conviction or a closely related offense.                     In order to apply the

enhancement based on a defendant’s perjurious testimony, “the

sentencing court must find that the defendant (1) gave false

testimony; (2) concerning a material matter; (3) with willful

intent to deceive.”            United States v. Perez, 661 F.3d 189, 192

(4th Cir. 2011) (internal quotation marks omitted).                             Our review

of the record and the relevant legal authorities leads us to

conclude that the court correctly applied the enhancement for

obstruction      of     justice     in     calculating         Johnson’s             advisory

Guidelines range.

      Finally,         McConnell          challenges               the          substantive

reasonableness of her sentence.                We have reviewed the district

court’s     thorough      and     reasoned       explanation             of     McConnell’s

sentence.       We    conclude,    based       on    the    reasons       cited       by   the

district    court,      that    McConnell       has       failed    to        overcome     the

                                           5
presumption of reasonableness applied to her within-Guidelines

sentence.

      Accordingly, we affirm the judgments of the district court.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid in the decisional process.



                                                                   AFFIRMED




                                     6